Title: To George Washington from Anthony Wayne, 11 January 1781
From: Wayne, Anthony
To: Washington, George


                        
                            
                            My Dear General
                            Trenton 11th Jany 1781 9 OClock A.M.
                        
                        In mine of the 9th I had the Honor of giving you a particular account of our proceedings & Situation,
                            yesterday Our Sergts or Commanders agreed as a preliminary to give us up the two Spies
                            & Most all such Soldiers as were entitled to their Discharges (which are but few) should Immediately give up their
                            Arms & retire—there were Articles which they took the Voice of the Soldiers on—who agreed to them with more
                            unanimity than the bunch of Serjts. The two Caitiffs will suffer Death this morning in pursuance of their Sentance last
                            evening—this will Effectually forclose all future negociations with Sr Harry—who I wanted to Strike—the Committee of Congress are afraid to trust our boys so near the Enemy least they
                            change their Disposition.
                        I shall Introduce the Commanding Officers of Regiments to morrow & hope to draw the power out of the
                            hands of the Serjts by degress .
                        We shall begin business Immediatly but am still of Opinion that we had better get rid of all the Serjts
                            &ca & to rendezvous the whole at some time & place—They
                            say they will One & all reinlist & serve this Country with more Order & fidelity than ever—These
                            are words of .
                        Sr Harry sent out two more Spies—who I know to be rascals—but serviceable to
                            us—they brought new Overtures—such as giving the Command of Lines to the Regt &ca. 
                        I shall give your Excellency all this material Intelligence that may come to hand—One of the Spies in hopes of saving his life—told me that Capt. Ward who Defended the black house—with
                            thirty men Desperadoes are to make you a prisoner—by watching you when riding out—with a Slender train—it will not be
                            amiss to be on your guard—I pray you don’t give an Opening—get some trusty guards round you—time will not permit me to say
                            more or to look over what I wrote.
                        Adieu my Dear General & believe me in every vicissitudes of fortune yours most Affectionately
                        
                            Anty Wayne

                        
                     Enclosure
                                                
                            
                                
                                Gentlemen
                                Prince Town 10 Jany 1781 5 OClock P.M.
                            
                            The bearers are two emisaries from the Enemy—but true to their Country have rendered partial service at
                                different times, & are therefore entitled to some confidence & bounty—with
                                your assistance & advice we may probably employ them to Advantage—shall we take Sr Harry like a wood Cock in
                                his own springe—think of this matter over night, I will explain myself in the Morning—should you
                                not like the Idea. I have the Honor to be with Singular Esteem Your Most Obt Hum. Sert
                            
                                Anty Wayne
                            
                        
                        
                    